Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation Announces Third Quarter 2013 Financial and Operating Results Q3 2013 Production Totals 8.53 MMBOE Q3 2013 Net Income Available to Common Shareholders of $204.1 Million or $1.71 per Diluted Share and Adjusted Net Income of $153.2 Million or $1.28 per Diluted Share Q3 2013 Discretionary Cash Flow Totals a Record $450.5 Million Sells a Portion of Its Big Tex Assets for $150.1 Million Two Higher Density Wells at Pronghorn Completed Flowing 1,482 BOE/D and 1,254 BOE/D DENVER – October 23, 2013 – Whiting Petroleum Corporation’s (NYSE: WLL) production in the third quarter of 2013 totaled 8.533 million barrels of oil equivalent (MMBOE), of which 87% was crude oil/natural gas liquids (NGLs).Despite the sale of our Postle field assets, which accounted for approximately 7,560 barrels of oil equivalent per day (BOE/d) of production in the second quarter, third quarter 2013 production came to 92,750 BOE/d compared to 93,380 BOE/d in the second quarter of 2013.Third quarter production was up 12% over the third quarter 2012 average of 82,615 BOE/d and up 23% excluding the production associated with the Postle field assets, which were sold on July 15, 2013. Success in several areas contributed to strong third quarter production.We have applied the modified completion design that we employed at our Missouri Breaks prospect to other areas in the Williston Basin, including Hidden Bench, Lewis & Clark and Pronghorn, with encouraging results.At our Western Williston area, production increased 46% over the second quarter of 2013, driven by strong drill bit results.At our Redtail prospect in the DJ Basin, our new completion design continues to generate very strong and consistent results.We also continued to see increased production at our North Ward Estes EOR project where several phases of the CO2 flood are continuing to respond. We recently entered into an agreement to sell 32,183 net acres and approximately 200 net BOE/d in our Big Tex prospect area in the Delaware Basin to a private buyer for total consideration of $150.1 million subject to closing and post-closing adjustments.Of the total net acres, 30,822 net acres are located in Pecos County, Texas and 1,361 net acres are located in Reeves County, Texas. The sale is subject to normal purchase price adjustments and is expected to close by October 31, 2013. James J. Volker, Whiting’s Chairman and CEO, commented, “This is an exciting time for Whiting and our shareholders.During the third quarter, we added 17,282 net acres to our Hidden Bench and Missouri Breaks prospect areas and 32,419 net acres to our Redtail Niobrara prospect.Our new completion design using cemented liners and plug and perf technology is working throughout the Williston Basin.Initial results from our higher density drilling program at our Pronghorn prospect are very encouraging, and we expect results from our Sanish field and Hidden Bench prospect higher density drilling programs in the fourth quarter.We expect to add a third rig at our Redtail Niobrara prospect on November 4, 2013 and are in development mode with an estimated 3,394 future gross well locations.” Mr. Volker added, “In the third quarter, we replaced nearly all of the production from the Postle assets sale, which generated $816.5 million in net sale proceeds. We recently issued $2.3 billion of senior notes, $1.1 billion of senior notes bearing an interest rate of 5.000% and maturing in 2019 and $1.2 billion of senior notes that bear an interest rate of 5.750% and mature in 2021. We used the net proceeds from the Postle assets sale and bond issuance to strengthen our financial position and put us in a position for sustained growth.The sale of a portion of our Big Tex assets for $150.1 million will further increase our liquidity to accelerate development of our high rate of return Williston Basin Bakken and DJ Basin Niobrara assets.In addition, the transaction will bring a new operator to the Big Tex area whose drilling we expect will help de-risk our remaining 41,173 net acres at Big Tex, which is composed of 30,846 net acres in Pecos County, Texas, 6,207 net acres in Reeves County, Texas and 4,120 net acres in Ward County, Texas.” 2 Operating and Financial Results The following tables summarize the third quarter and first nine months operating and financial results for 2013 and 2012: Three Months Ended September 30, Change Production (MBOE/d) (1) +12% Discretionary Cash Flow-MM (2) $ $ +31% Realized Price ($/BOE) $ $ +19% Total Revenues-MM $ $ +57% Net Income Available to Common Shareholders-MM (3) $ $ +146% Per Basic Share $ $ +146% Per Diluted Share $ $ +144% Adjusted Net Income Available to Common Shareholders-MM (4) $ $ +69% Per Basic Share $ $ +68% Per Diluted Share $ $ +66% Production attributable to the Postle field, which was sold on July 15, 2013, was 113.1 MBOE for the three months ended September 30, 2013 (7.5 MBOE/d over 15 days) and 751.0 MBOE or 8.2 MBOE/d over 92 days for the three months ended September 30, 2012. A reconciliation of discretionary cash flow to net cash provided by operating activities is included later in this news release. For the three months ended September 30, 2013, net income available to common shareholders included $11.4 million of pre-tax, non-cash derivative losses or $0.06 per basic share and diluted share after tax. For the three months ended September 30, 2012, net income available to common shareholders included $1.6 million of pre-tax, non-cash hedging losses or $0.01 per basic and diluted share after tax. A reconciliation of adjusted net income available to common shareholders to net income available to common shareholders is included later in this news release. Nine Months Ended September 30, Change Production (MBOE/d) (1) +13% Discretionary Cash Flow-MM (2) $ $ +29% Realized Price ($/BOE) $ $ +11% Total Revenues-MM $ $ +32% Net Income Available to Common Shareholders-MM (3) $ $ +28% Per Basic Share $ $ +28% Per Diluted Share $ $ +28% Adjusted Net Income Available to Common Shareholders-MM (4) $ $ +29% Per Basic Share $ $ +28% Per Diluted Share $ $ +28% Production attributable to the Postle field, which was sold on July 15, 2013, was 1,492.3 MBOE for the nine months ended September 30, 2013 (7.6 MBOE/d over 196 days) and 2,248.6 MBOE or 8.2 MBOE/d over 274 days for the nine months ended September 30, 2012. A reconciliation of discretionary cash flow to net cash provided by operating activities is included later in this news release. For the nine months ended September 30, 2013, there was no significant impact to net income available to common shareholders related to non-cash derivative gains or losses.For the nine months ended September 30, 2012, net income available to common shareholders included $91.8 million of pre-tax, non-cash derivative gains or $0.49 per basic share and $0.48 per diluted share after tax. A reconciliation of adjusted net income available to common shareholders to net income available to common shareholders is included later in this news release. 3 Operations Update Core Development Areas Bakken and Three Forks Development Western Williston Basin The Western Williston Basin includes our Hidden Bench, Tarpon, Missouri Breaks and Cassandra prospects.During the third quarter, we acquired 39,310 gross (17,282 net) acres located in and around our acreage in the Missouri Breaks and Hidden Bench prospects.The properties include 13 operated 1,280-acre Bakken/Three Forks drilling spacing units with an average working interest of 58% and net revenue interest of 48%.92% of the acreage is held by production.The acquisition brought our total acreage in the Western Williston Basin to 205,581 gross (120,309 net) acres.Production from the Western Williston Basin averaged 13,710 BOE/d in the third quarter of 2013, which represented a 46% increase over the 9,385 BOE/d average rate in the second quarter of 2013.The acquisition contributed approximately 25,000 BOE to our third quarter volumes after the September 20, 2013 closing date. Missouri Breaks Prospect.We hold 99,584 gross (62,635 net) acres in the Missouri Breaks prospect, located in Richland County, Montana and McKenzie County, North Dakota.We have implemented a new completion design in our Missouri Breaks area that utilizes cemented liners and higher sand volumes. The new frac design appears to significantly improve production rates.On August 24, 2013, we completed the Sundheim 21-27-1H flowing at an initial rate of 1,136 BOE/d using a cemented liner and our first slick water frac.Cumulative production from this well during its first 30 days of production totaled 16.7 MBOE, which was approximately 75% better than the offset well that was completed by another operator using different technology. The last eight wells at Missouri Breaks that were completed using cemented liners and plug and perf technology had average first 30-day cumulative production of 14.4 MBOE, approximately 60% better than the previous 31 area wells completed using uncemented liners and sliding sleeves. Hidden Bench Prospect.We hold 66,805 gross (37,459 net) acres in the Hidden Bench prospect, located in McKenzie County, North Dakota.We have also implemented a new completion design in our Hidden Bench area that utilizes cemented liners and higher sand volumes that has generated positive results.We recently completed the Eide 41-13-2H flowing at an initial rate of 3,795 BOE/d using a cemented liner and a plug and perf completion.An offset well, the Eide 41-13HR, was completed flowing 2,715 BOE/d.This well was completed using an uncemented liner and sliding sleeve technology.Both wells were completed on October 1, 2013. 4 Southern Williston Basin The Southern Williston Basin spans our Pronghorn and Lewis & Clark prospects, which encompass a total of 395,490 gross (263,784 net) acres.Production from the Southern Williston averaged 14,160 BOE/d, up 6% over the 13,325 BOE/d rate in the second quarter of 2013 and up 16% year-over-year.We completed our first two higher density wells at Pronghorn with favorable results.The Privratsky 24-22PH HD was completed in the Pronghorn Sand on September 21, 2013 flowing 1,482 BOE/d.The Privratsky 14-22PH HD was completed in the Pronghorn Sand on September 18, 2013 flowing 1,254 BOE/d.Both wells were completed using cemented liners and plug and perf technology.We are testing the potential to drill six or seven wells per drilling spacing unit versus our prior plan for three wells per spacing unit. Also at Pronghorn, we recently completed a three-well pad to test our new completion technique.The Obrigewitch 21-29PH was completed on September 12, 2013 using a cemented liner and plug and perf technology flowing 2,432 BOE/d from the Pronghorn Sand, approximately a 50% increase over two offsetting wells completed on the same pad using older technology. At Lewis & Clark, we completed the Kjelstrup Federal 11-19-1PH on August 27, 2013 using a cemented liner and plug and perf technology flowing 1,348 BOE/d from the Pronghorn Sand, approximately 50% better than the offset well completed using an uncemented liner and sliding sleeve method. Sanish Field Area Whiting’s net production from the Sanish field area averaged 36,840 BOE/d in the third quarter of 2013.In this area, Whiting is participating in downspacing wells with the Parshall field operator.We have initiated our own higher density pilot project in the Sanish field and expect results in the fourth quarter of 2013.If successful, this could add 191 gross well locations. Denver Basin: Redtail Niobrara Area During the third quarter, we acquired 48,131 gross (32,419 net) acres at our Redtail Niobrara prospect, located in the Denver Julesberg Basin in Weld County, Colorado. The acquisition brought our total acreage at Redtail to 168,644 gross (119,978 net) acres.Our Redtail acreage currently produces from the Niobrara “B” zone and is also prospective in the Niobrara “A” and “C” zones as well as the Codell formation. During the quarter, we completed two wells that bracket our Phase 1 acreage, which has 899 potential gross drilling locations, on the eastern and western sides.The Horsetail 18-0713H averaged 452 BOE/d over the first 30 days of production and the Wildhorse 04-0424H averaged 492 BOE/d over the first 60 days of production. 5 We expect to add a third rig to our Redtail drilling program on November 4, 2013.We currently plan to add a fourth rig in January 2014 and a fifth rig in June 2014.Our drilling has shifted to pad drilling.As of October 15, 2013, we had three wells flowing back and 10 wells waiting on completion. Our development plan for the Redtail prospect is to drill eight wells per spacing unit to the Niobrara “B” zone and eight wells in each spacing unit to the Niobrara “A” zone.We estimate that we have more than 3,300 gross locations and 1,650 net locations at our Redtail prospect on this development pattern. Enhanced Oil Recovery - North Ward Estes Field Net production from our North Ward Estes field averaged 9,610 BOE/d in the third quarter of 2013, a 4% increase over the 9,275 BOE/d in the second quarter of 2013.Whiting is injecting approximately 365 MMcf of CO2 per day into the field, of which about 67% is recycled gas. Operated Drilling Rig Count As of October 15, 2013, 23 operated drilling rigs were active on our properties.The breakdown of our operated rigs as of October 15, 2013 was as follows: Region Drilling Rigs Northern Rockies 18 Permian Basin 2 Central Rockies 2 Other 1 Total 23 6 Other Financial and Operating Results The following table summarizes the Company’s net production and commodity price realizations for the quarters ended September 30, 2013 and 2012: Three Months Ended September 30, Production Change Oil (MMBbl) 15% NGLs (MMBbl) (3%) Natural gas (Bcf) 7% Total equivalent (MMBOE) 12% Average sales price Oil (per Bbl): Price received $ $ 20% Effect of crude oil hedging ) Realized price $ $ 18% NYMEX oil (per Bbl) $ $ 15% NGLs (per Bbl): Realized price $ $ 16% Natural gas (per Mcf): Price received $ $ 7% Effect of natural gas hedging - Realized price $ $ 6% NYMEX natural gas (per Mcf) $ $ 27% Whiting paid$13.6 million in pre-tax cash settlements on its crude oil hedges during the third quarter of 2013.A summary of Whiting’s outstanding hedges is included later in this news release. 7 Third Quarter and First Nine Months 2013 Costs and Margins A summary of production, cash revenues and cash costs on a per BOE basis is as follows: Per BOE, Except Production Three Months Ended Nine Months Ended September 30, September 30, Production (MMBOE) Sales price, net of hedging $ Lease operating expense Production tax General & administrative Exploration Cash interest expense Cash income tax expense (benefit) ) $ Third Quarter and First Nine Months 2013 Drilling and Expenditures Summary The table below summarizes Whiting’s operated and non-operated drilling activity and capital expenditures for the three and nine months ended September 30, 2013: Gross/Net Wells Completed Total New % Success CAPEX Producing Non-Producing Drilling Rate (in MM) Q3 13 120/ 57.2 3 / 2.9 123/ 60.1 98% / 95% $ 9M 13 314 / 157.9 6 / 5.8 320 / 163.7 98% / 96% $ Includes $68 million for land and $45 million for facilities. Outlook for Fourth Quarter and Full-Year 2013 The following table provides guidance for the fourth quarter and full-year 2013 based on current forecasts, including Whiting’s full-year 2013 capital budget of $2,500.0 million: Guidance Fourth Quarter Full-Year Production (MMBOE) - - Lease operating expense per BOE(1) $ - $ $ - $ General and admin. expense per BOE(2) $ - $ $ - $ Interest expense per BOE $ - $ $ - $ Depr., depletion and amort. per BOE $ - $ $ - $ Prod. taxes (% of production revenue) 8.6% - 8.8% 8.5% - 8.6% Oil price differentials to NYMEX per Bbl(3) (
